PER CURIAM:
Although we are inclined to believe that it would have been better to have granted the motion for extension of time, we cannot conclude that plaintiff has demonstrated reversible error. The plaintiff had ample time to digest all of the late discovery by the time of the motion to reconsider. However, neither that motion, nor in the plaintiffs brief on appeal, nor at oral argument has plaintiff pointed to any indication of discrimination, or even any indication that further proceedings might develop evidence of discrimination. Accordingly, the judgment of the district court is
AFFIRMED.